       Case 1:13-cv-07789-LGS Document 1350 Filed 10/03/19 Page 1 of 3




                                                                           October 3, 2019

Honorable Loma G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY l 0007

       Re:    In re Foreign Exchange Benchmark Rates Antitrust Litigation
              Case No. 1: 13-cv-07789-LGS (S.D.N. Y.)

Dear Judge Schofield:

        Pursuant to Paragraph V of the Second Amended Civil Case Management Plan and
Scheduling Order (ECF No. 1014), Plaintiffs and Credit Suisse Group AG, Credit Suisse AG, and
Credit Suisse Securities (USA) LLC (the "Credit Suisse Defendants") (together with Plaintiffs, the
"Parties") submit this letter concerning the schedule for discovery and dispositive motions in
connection with the limited-scope first phase trial contemplated by the Court's ruling on class
certification. The letter and attendant schedule is submitted on consent of Plaintiffs and Credit
Suisse Defendants.

        Subject to the Court's approval, the Parties have agreed to the below proposed schedule
for discovery and the filing of dispositive motions directed to Phase 1 issues.

                                  Fact and Expert Discovery

       A. Depositions shall continue until commencement of trial in light of the existing stay
          requested by the U.S. Department of Justice.

       B. The Parties shall serve their opening merits expert reports on the issues for which they
          bear the burden(s) of proof by January 23, 2020, and shall serve opposition expert
          reports seven (7) weeks from the filing of the opening expert reports, by March 12,
          2020. Reply expert reports will be served by April 16, 2020.

       C. Absent agreement of the Parties, the Parties will have four (4) weeks from the opening
          expert reports to take depositions of the opposing Party's experts. Depositions of
          opening experts shall be concluded by February 20, 2020.

       D. Absent agreement of the Parties, the Parties will have three (3) weeks from the filing
          of the opposition expert reports to take depositions of the opposing Party's opposition
          experts. Depositions of opposition experts shall be concluded by April 2, 2020.
        Case 1:13-cv-07789-LGS Document 1350 Filed 10/03/19 Page 2 of 3




                                      Dispositive Motions

       A. The Parties shall file their summary judgment opening briefs by May 14, 2020.

       B. The Parties will file their summary judgment opposition briefs by June 18, 2020.

      C. The Parties will file their reply briefs on July 16, 2020.

       D. The movant shall provide a courtesy copy of the motion papers, including exhibits, as
          provided for in the Court's Individual Rules and Procedures for Civil Cases.

                                     Pre-Trial Conference

          To the extent necessary after the Court's ruling on summary judgment, and in
          accordance with the Second Amended Civil Case Management Plan and Scheduling
          Order (ECF No. 1014), within thirty (30) days of the Court's ruling on dispositive
          motions, the Parties shall meet and confer and submit a joint proposed schedule to the
          Court for consideration in setting a date for the final pre-trial conference, a trial date,
          and other necessary pre-trial procedures.

      Accordingly, the Part ies respectfully request that the Court enter the above schedule.

                       REINDEL LLP                   SCOTT+SCOTT ATTORNEYS
                                                     ATLAWLLP
s/
Davi G. Januszews (                                   s/ Christopher M. Burke
Heroert S. Washer                                    Christopher M. Burke
Elai Katz                                            600 W. Broadway, Suite 3300
Jason M. Hall                                        San Diego, CA 9210 I
Sheila C. Ramesh                                     Telephone: 619-233-4565
80 Pine Street                                       cburke@scott-scott.com
New York, NY 10005
Telephone: 212-701-3000                              HAUSFELD LLP
djanuszewski@cahill.com
hwasher@cahill .com                                  sl Michael D. Hausfeld
ekatz@cahill.com                                     Michael D. Hausfeld
jhall@cahill.com                                     1700 K Street, NW, Suite 650
sramesh@cahill .com                                  Washington, DC 20006
                                                     Telephone: 202-540-7200
Attorneys for Defendants Credit Suisse               mhausfeld@ hausfeld.com
Group AG, Credit Suisse AG, and Credit
Suisse Securiti~s (USA) LLC                          Attorneys for Plaintiffs




                                                 2
      Case 1:13-cv-07789-LGS Document 1350 Filed 10/03/19 Page 3 of 3




                         Proposed Schedule Summary Chart

Deadline                   Action
Ongoing                       •     Ongoing until trial
1/23/2020                     •     The Parties shall serve their opening merits expert
                                    reports
2/20/2020                     •     Absent agreement, depositions of merits experts
                                    shall be completed
3/12/2020                     •     The parties shall serve their opposition merits expert
                                    reports
~/2/2020                      •   Absent agreement, depositions of opposition merits
                                  experts shall be completed
4/ 16/2020                    •   The Parties shall serve their reply merits expert
                                  reports
5/ 14/2020                    •   The Parties shall file summary j udgment motion(s)
6/ 18/2020                     • The Parties shall file opposition(s) to summary
                                  judgment motion(s)
7/1 6/2020                     • The Parties shall file reply brief(s) in support of
                                  summary judgment motion(s). The movant will
                                  provide a courtesy copy of the motion papers as
                                  provided in the Court's Individual Rules and
                                  Procedures for Civil Cases.
Pre-Trial Conference       To the extent necessary after the Court's ruling on summary
                           judgment, and within thirty (30) days of the Court's ruling
                           on dispositive motions, the Parties shall meet and confer and
                           submit a joint proposed schedule to the Court for
                           consideration in setting a date for the final pre-trial
                           conference, a trial date, and other necessary pre-trial
                           procedures.




                                         3
